Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Ur-Energy Inc. 55 Metcalfe Street, Suite 1300 Ottawa, Ontario K1P 6L5 2. Date of Material Change March 11, 2011 3. News Release Attached as Schedule A is a copy of the news release issued by Ur-Energy Inc. (the “Corporation” or “Ur-Energy”) on March 11, 2011 at at Denver, Colorado via Windward Global, and by Marketwire. 4. Summary of Material Change The Corporation announced on March 11, 2011 that the Corporation has determined that its previously announced short form prospectus offering of common shares will not proceed at this time. The Corporation filed a preliminary short form prospectus on February 11, 2011 and, at that time, the closing of the offering was anticipated to occur on or before March 1, 2011.The Corporation issued a news release on March 2, 2011 to provide an update on the anticipated closing date of the offering, which was rescheduled for mid-March.The Corporation is working to update its continuous disclosure record, including the preparation of an updated technical report in accordance with National Instrument 43-101.As a result of the delay, the offering will not proceed at this time. The Corporation confirmed that, as reported in its interim financial statements for the period ended September 30, 2010, the Corporation’s cash resources were C$34.7M. 5. Full Description of Material Change The Corporation announced on March 11, 2011 that the Corporation has determined that its previously announced short form prospectus offering of common shares will not proceed at this time. The Corporation filed a preliminary short form prospectus on February 11, 2011 and, at that time, the closing of the offering was anticipated to occur on or before March 1, 2011.The Corporation issued a news release on March 2, 2011 to provide an update on the anticipated closing date of the offering, which was rescheduled for mid-March.The Corporation is working to update its continuous disclosure record, including the preparation of an updated technical report in accordance with National Instrument 43-101.As a result of the delay, the offering will not proceed at this time. The Corporation confirmed that, as reported in its interim financial statements for the period ended September 30, 2010, the Corporation’s cash resources were C$34.7M. 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. 7. Omitted Information Not applicable. 8. Executive Officer Paul G. Goss General Counsel & Corporate Secretary Ur-Energy Inc. 10758 W. Centennial Road, Suite 200 Littleton, Colorado80127 Telephone: (720) 981-4588 9. Date of Report March 18, 2011 Schedule A Ur-Energy Announces Withdrawal of Prospectus Littleton, Colorado (March 11, 2011) – Ur-Energy Inc. (TSX:URE, NYSE Amex:URG)(“Ur-Energy” or the “Company”) has determined that its previously announced short form prospectus offering of common shares will not proceed at this time. The Company filed a preliminary short form prospectus on February 11, 2011 and, at that time, the closing of the offering was anticipated to occur on or before March 1, 2011.The Company issued a news release on March 2, 2011 to provide an update on the anticipated closing date of the offering, which was rescheduled for mid-March.The Company is working to update its continuous disclosure record, including the preparation of an updated technical report in accordance with National Instrument 43-101.As a result of the delay, the offering will not proceed at this time. The Company confirmed that, as reported in its interim financial statements for the period ended September 30, 2010, the Company’s cash resources were C$34.7M. About Ur-Energy Ur-Energy is a junior uranium company currently completing mine planning and permitting activities to bring its Lost Creek Wyoming uranium deposit into production.Permitting also will allow the construction of a two-million-pounds-per-year in situ uranium processing facility.Engineering for the process facility is complete and mine planning is at an advanced stage for the first two mine units.Ur-Energy engages in the identification, acquisition and exploration of uranium properties in both Canada and the United States. Shares of Ur-Energy trade on the Toronto Stock Exchange under the symbol “URE” and on the NYSE Amex under the symbol “URG”.Ur-Energy’s corporate office is located in Littleton, Colorado; its registered office is in Ottawa, Ontario.Ur-Energy’s website is www.ur-energy.com. FOR FURTHER INFORMATION, PLEASE CONTACT Rich Boberg, Director Public Relations Bill Boberg, President and CEO 303-269-7707
